[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION AND ORDER
Concerning the plaintiff's Motion for Appointment of Committee and her objection to the defendant's Motion for Extension of Time to file an answer or to otherwise object to plaintiff's complaint for a bill of discovery, this court follows Judge Blue's reasoning, set out in Clarke. v. Waterbury Board of Education, 8 Conn. Super. Ct. 1091
(1991) that Connecticut Practice Book 1 governs a complaint for a bill of discovery.
Accordingly and furthermore, given the claim of age privilege in this case, this court orders that within 15 days of the mailing of this decision the defendant shall file a responsive pleading so that this case may proceed promptly to a hearing on the substance of the complaint.
Clarance J. Jones, Judge CT Page 7522